DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 06/14/2022 has been entered. 
Claims 1, 3, 8-9, 12, 15, 17, 19, 22-23 and 27 are amended.
Claims 34,35 are added.
Claims 1, 3, 5, 8-9, 12, 15, 17, 19, 21-23, 26-27 and 32-35 are pending

Response to Arguments
Applicant arguments filled on 06/14/2022 have been fully considered , but are moot over the new ground of rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 8-9, 17, 21-23, 26 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla to (US 20180368122) in view of Agrawal to (US 20100172311)

Regarding claims 1,17,32,33,34,35 Kuchibhotla teaches determining  at least one first time unit ([0091] discloses 0.5 ms time slots of a 1 ms subframe)
indicating the frame structure of  at least one first time unit([100] discloses The subframe 1100 shows another potential frame structure for an uplink wherein the subframe 1100 can include two symbols 1)
wherein each of the at least one first time unit comprises at least one second time unit, each of the at least one first time unit comprises a slot, and each of the at least one second time unit comprises an OFDM symbol, ( [0091] discloses The device may successfully decode a LL transmission that spans RB3, RB4, RB5, RB6, RB7, and RB8 in the frequency domain and OFDM symbols 4 and 5 of the first slot of the subframe in the time domain. The REs on which the LL transmission is decoded can be considered as a third set of time-frequency resources. The device can then determine a second set of time-frequency resources as time-frequency resources belonging to both the first set of time-frequency resources and the third set of time-frequency resources. For example, the REs within RB3, RB4, and RB5 and OFDM symbols 4 and 5 of the first slot of the subframe can be considered as the second set of time-frequency resources. [0102] Discloses a multicarrier symbol can be an OFDM symbol and a subframe can include up to 14 OFDM symbols)
wherein in response to the at least one second time unit comprises a plurality of second time units,( [0092] discloses the device can then determine a second set of time-frequency resources as time-frequency resources belonging to both the first set of time-frequency resources and the third set of time-frequency resources. For example, the REs within RB3, RB4, and RB5 and OFDM symbols 4 and 5 of the first slot of the subframe can be considered as the second set of time-frequency resources)
the plurality of second time units comprised in the slot are discontinuous in time domain( [0067] discloses that contiguous distributed resource blocks are mapped to non-contiguous physical resource blocks with the location of the non-contiguous physical resource block in each slot being different. [0054] discloses the first region in the subframe can correspond to a set of time-domain resources in the subframe) and
wherein a number of the plurality of discontinuous second time units comprised in the slot is
predefined by the system, ([0067] discloses distributed virtual resource blocks may be mapped to physical resource blocks in a predetermined manner such that contiguous distributed resource blocks are mapped to non-contiguous physical resource blocks with the location of the non-contiguous physical resource block in each slot being different)

Kuchibhotla does not explicitly teach the plurality of discontinuous second time units correspond to a same link type

However, Agrawal teaches  the plurality of discontinuous second time units correspond to a same link type([0049] discloses a subframe can be defined as a portion of frequency over time (e.g., 1 ms). For example, the subframe can include a number of contiguous or non-contiguous OFDM symbols, which are portions of frequency over time and can be divided into smaller resource elements representative of a number of frequency carriers over the OFDM symbols. [0098] discloses transmit information to access terminal 1622 over forward link 1626 and receive information from access terminal 1622 over reverse link 1624)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Kuchibhotla includes the plurality of discontinuous second time units correspond to a same link type, as suggested by Agrawal. This modification would benefit the system as a design choice.

Regarding claims 5, 21 Kuchibhotla teaches wherein the frame structure comprises one or more first Formats([0047] discloses format type).
Regarding claims 8,22 Kuchibhotla teaches determining a number of the at least one first time unit comprised in the frame structure in one of following manners: predefinition by the system; ([0067] discloses distributed virtual resource blocks may be mapped to physical resource blocks in a predetermined manner such that contiguous distributed resource blocks are mapped to non-contiguous physical resource blocks) wherein the second node comprises at least one of a base station or a relay node([0039] discloses  the second device 120 is illustrated as a base station, such as an Enhanced Node-B (eNB))

Regarding claims 9, 23 Kuchibhotla teaches wherein in response to the at least one first time
unit comprises a plurality of first time units, a time domain interval between any two adjacent
first time units of the plurality of first time units comprises at least one of a fixed time domain
interval or an unfixed time domain interval, ( [0067] discloses that contiguous distributed resource blocks are mapped to non-contiguous physical resource blocks with the location of the non-contiguous physical resource block in each slot being different. [0054] discloses the first region in the subframe can correspond to a set of time-domain resources in the subframe)  wherein the method further comprises:
predefining, by the system, the fixed time domain interval([0067] discloses distributed virtual resource blocks may be mapped to physical resource blocks in a predetermined manner such that contiguous distributed resource blocks are mapped to non-contiguous physical resource blocks)
Regarding claim 26, Kuchibhotla teaches receiving an indication of the link type by the frame structure([0098] discloses transmit information to access terminal 1622 over forward link 1626 and receive information from access terminal 1622 over reverse link 1624).
 
Claim(s) 3,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla to (US 20180368122) in view of Agrawal to (US 20100172311) further in view of Gou to (US20150055632)
Regarding claims 3,19 the combination of Kuchibhotla and Agrawal does not explicitly teach the plurality of first time units are continuous in the time domain
However, Gou teaches plurality of first time units are continuous in the time domain
([006] discloses two continuous PRBs within one subframe in the time domain)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Kuchibhotla and Agrawal includes plurality of first time units are continuous in the time domain, as suggested by Gou. This modification would benefit the system as a design choice.

Claims 15,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla to (US 20180368122) in view of Agrawal to (US 20100172311) further in view of Park to (US 20170064579)
Regarding claims 15, 27 the combination of Kuchibhotla and Agrawal does not explicitly teach wherein the method further comprises determining the first format in at least one of the following manners: predefinition by a system; or semi-static configuration by a first node; or wherein the method further comprises determining a number of second time units comprised in the first format in at least one of the following manners: predefinition by a system; or semi-static configuration by a first node
However, Park teaches determining the first format in at least one of the following manners: predefinition by a system; ([0049] discloses a UE 115 may decode the MIB, SIB1 and SIB2 prior to accessing the network) determining a number of second time units comprised in the first format in at least one of the following manners: predefinition by a system([0049] discloses a UE 115 may decode the MIB, SIB1 and SIB2 prior to accessing the network. The MIB may be transmitted on PBCH and may utilize the first 4 orthogonal frequency division multiple access (OFDMA) symbols of the second slot of the first subframe of each radio frame. It may use the middle 6 resource block (RBs) (72 subcarriers) in the frequency domain)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Kuchibhotla and Agrawal include determining the first format in at least one of the following manners: predefinition by a system; determining a number of second time units comprised in the first format in at least one of the following manners: predefinition by a system, as suggested by Park. This modification would benefit the system as a design choice. 


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461